Appellate Case: 22-1009     Document: 010110716098      Date Filed: 07/26/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           July 26, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  KEITH LEONARD LAMEBULL,

        Plaintiff - Appellant,

  v.                                                         No. 22-1009
                                                 (D.C. No. 1:21-CV-02711-LTB-GPG)
  CITY AND COUNTY OF DENVER;                                  (D. Colo.)
  DENVER SHERIFF HEALTH
  SERVICES; DENVER HEALTH;
  MICHAEL MARTINEZ; PETER CRUM;
  A. BRUEGGLER; SYNTHIA BEAN;
  PAULINE MCGANN; CARMEN
  KASSALTY; EMILY DRANGINIS;
  CAROL ROGERS,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1009    Document: 010110716098        Date Filed: 07/26/2022    Page: 2



       Keith Leonard Lamebull, proceeding pro se,1 appeals the district court’s order

 dismissing his amended complaint. Exercising jurisdiction under 28 U.S.C. § 1291,

 we affirm.

                                    BACKGROUND

       Lamebull asserts nine claims under 42 U.S.C. § 1983 against several

 individuals and entities for the conditions of his prior confinement at Denver County

 Jail.2 Three claims are for deliberate indifference to his medical needs during pretrial

 detention, including one Defendant’s alleged failure to order him an MRI. Four

 claims concern allegedly improper medical fees that he was charged while detained.

 One claim concerns allegedly improper medical care that he received while the

 Denver Police Department conducted “a psy op known as Gang Stalking or

 Counterintelligence Stalking” against him. ROA at 66. And finally, one claim

 concerns the denial of his request for hearing aids.

       After screening his complaint under 28 U.S.C. § 1915A and 42 U.S.C.

 § 1997e(c), the magistrate judge recommended that it be dismissed as frivolous and

 as untimely under the applicable two-year statute of limitations. Over Lamebull’s

 objections, the district court adopted the recommendation and dismissed the amended

 complaint. Lamebull now appeals.


       1
         Because Lamebull is proceeding pro se, “we liberally construe his filings, but
 we will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir.
 2013).
       2
         Lamebull was confined at Denver County Jail but is now in the custody of
 the Colorado Department of Corrections.
                                            2
Appellate Case: 22-1009         Document: 010110716098   Date Filed: 07/26/2022     Page: 3



                                        DISCUSSION

 I.     Statute of Limitations

        The magistrate judge concluded, and the district court agreed, that Lamebull’s

 claims accrued no later than June 2019, when his pretrial detention ended.

 Consequently, Colorado’s two-year statute of limitations lapsed no later than June

 2021. Because Lamebull didn’t file his complaint until October 2021—roughly four

 months later—his complaint was deemed untimely.

        Lamebull argues that the district court erred in finding that his claims accrued

 no later than June 2019. He says that his claims didn’t accrue until April 29, 2021,

 when he received MRI results showing that he had a brain injury. Lamebull reasons

 that even if the court disagrees and finds that his complaint was filed a few months

 late, that delay shouldn’t be fatal given the challenges of preparing his complaint

 during COVID-19.

        We review de novo a dismissal of a complaint on statute-of-limitations

 grounds. See Fulghum v. Embarq Corp., 785 F.3d 395, 413 (10th Cir. 2015) (“This

 court applies a de novo standard of review to questions involving the applicability of

 a statute of limitations.”).

        Although state law provides the statute of limitations for § 1983 claims,

 federal law governs accrual. Chrisco v. Holubek, 711 F. App’x 885, 888 (10th Cir.

 2017). A § 1983 claim accrues “when the plaintiff knows or has reason to know of

 the injury which is the basis for the action.” Price v. Philpot, 420 F.3d 1158, 1162

 (10th Cir. 2005) (citation omitted).

                                              3
Appellate Case: 22-1009     Document: 010110716098         Date Filed: 07/26/2022     Page: 4



        We agree with the district court that by June 2019—when he left Denver

 County Jail— Lamebull knew or had reason to know of the injuries that gave rise to

 his § 1983 claims. In almost every count, he alleges that he filed grievances over the

 same conduct underlying his present claims. See, e.g., ROA at 61 (alleging in Claim

 One that “I continued to suffer [health problems] and wrote numerous grievances on

 this issue between 02/27/17–05/27/18 and 04/07/19–05/09/19”); see also id. at 62

 (alleging in Claim Two that a Defendant’s “response to my grievance [regarding his

 medical issues] was not reasonable”); id. (alleging in Claim Three that “[o]n

 05/08/18 . . . I filed [a] grievance” regarding cerebral issues); id. at 64 (alleging in

 Claim Four that he filed two grievances in May 2017 and one in April 2019 for

 improper billing practices). Though Lamebull didn’t receive his MRI results until

 April 2021, “it is not necessary that a [plaintiff] know all of the evidence ultimately

 relied on for the cause of action to accrue.” Price, 420 F.3d at 1162 (citation

 omitted).

        For claims in which Lamebull doesn’t mention filing grievances, we can still

 see that Lamebull knew of the relevant facts more than two years before he filed his

 complaint. In Claim Six, for example, Lamebull complains that he was denied

 hearing aids on August 1, 2018, and thus had difficulty hearing when he was in court.

 On that day, then, Lamebull knew the facts that supported Claim Six.

        Nor has Lamebull convinced us that the limitations period should be tolled.

 Equitable tolling is appropriate when, due to extraordinary circumstances or a

 defendant’s wrongful conduct, the plaintiff couldn’t file his claims on time. Damian

                                              4
Appellate Case: 22-1009      Document: 010110716098       Date Filed: 07/26/2022    Page: 5



 v. Mountain Parks Elec., Inc., 310 P.3d 242, 245 (Colo. App. 2012).3 When arguing

 that extraordinary circumstances exist, the plaintiff must also show that he diligently

 pursued his claims. See Dean Witter Reynolds, Inc. v. Hartman, 911 P.2d 1094, 1099

 (Colo. 1996) (en banc). Lamebull notes that in April 2020, he requested caselaw from

 his jail’s staff but was denied it due to COVID-related restrictions. While we are

 sympathetic to the challenges caused by COVID-19, we agree with the district court

 that this lone request does not warrant equitable tolling.

          In sum, we agree with the district court that Lamebull’s complaint was

 untimely.

 II.      Frivolousness

          Lamebull argues that the district court erred in dismissing his claims without

 reviewing their merits and before ordering discovery. He says that discovery would

 have revealed the truth of the allegations in his amended complaint.

          We haven’t definitively announced whether the dismissal of a complaint under

 § 1915A for frivolousness is reviewed de novo or for abuse of discretion. Glaser v.

 City and Cnty. of Denver, 755 F. App’x 852, 853 n.2 (10th Cir. 2019). But we review

 de novo here because, even under this more generous standard, Lamebull’s appeal

 fails.




          3
         We cite Colorado law because “[s]tate law ordinarily governs the application
 of equitable tolling in a federal civil-rights action.” Harrison v. United States, 438 F.
 App’x 665, 668 (10th Cir. 2011).
                                              5
Appellate Case: 22-1009    Document: 010110716098        Date Filed: 07/26/2022    Page: 6



       “The clear import of the Prison Litigation Reform Act [“PLRA”] . . . is to

 curtail meritless prisoner litigation.” See Green v. Nottingham, 90 F.3d 415, 418

 (10th Cir. 1996) (emphasis removed). Consistent with that goal, a district court must

 review a prisoner’s complaint “before docketing, if feasible or, in any event, as soon

 as practicable after docketing.” 28 U.S.C. § 1915A(a). If the court determines that the

 complaint is frivolous, it must dismiss that complaint. 28 U.S.C. § 1915A(b)(1). The

 court need not permit discovery before doing so. See Vincent v. Utah Plastic Surgery

 Soc’y, 621 F. App’x 546, 550 n.7 (10th Cir. 2015) (explaining that a plaintiff “cannot

 file an inadequate complaint and then use the discovery process to develop a factual

 basis for [his] claims”). By arguing that the district court should not have dismissed

 his complaint until after discovery, Lamebull takes a position that’s contrary to one

 of the PLRA’s main goals: quickly filtering out meritless prisoner complaints. Green,

 90 F.3d at 418. His position is thus unpersuasive.

       And we agree with the district court that Lamebull’s complaint is frivolous

 under 28 U.S.C. § 1915A(b)(1). A complaint is frivolous if it lacks an arguable basis

 in either law or fact. Blakely v. USAA Cas. Ins. Co., 633 F.3d 944, 949-50 (10th Cir.

 2011). In a detailed and well-reasoned recommendation that the district court

 accepted, the magistrate judge explained why each of Lamebull’s claims against the

 various Defendants was frivolous. In his appeal brief, Lamebull doesn’t argue that

 the analysis was incorrect.




                                            6
Appellate Case: 22-1009   Document: 010110716098        Date Filed: 07/26/2022   Page: 7



                                      CONCLUSION

       The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           7